Citation Nr: 1608051	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by blurred vision.

3. Entitlement to service connection for type II diabetes mellitus.

4. Entitlement to service connection for gout.

5. Entitlement to service connection for residuals, splenectomy.

6. Entitlement to service connection for hypertension, claimed as high blood pressure.

7. Entitlement to service connection for pancreatitis, to include as secondary to exposure to Camp Lejeune Contaminated Water (CLCW).
8. Entitlement to service connection for hepatitis C.

9. Entitlement to service connection for degenerative joint disease (DJD).

10. Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1974. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.

The Veteran was denied service connection for a left ankle disability by a June 1996 rating decision. In an August 2002 rating decision, the Agency of Original Jurisdiction (AOJ) declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left ankle disability on the basis that new and material evidence had not been submitted. In a June 2011 claim, the Veteran asserted entitlement to service connection for DJD, without comment as to the specific joint affected. That claim is currently on appeal. However, during the course of the appeal, the Veteran has continued to discuss his left ankle symptoms, treatment, and diagnoses. It appears to the Board that the Veteran intends to again assert entitlement to service connection for a left ankle disability, a claim separate and apart from his current DJD service connection claim as such requires new and material evidence. It does not appear that the AOJ has considered the Veteran's claim of entitlement to service connection for a left ankle disability. Since the Board does not have jurisdiction over the raised claim, it is referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Veteran was denied service connection for a nervous condition by an August 2002 rating decision. In a November 2010 claim, the Veteran asserted entitlement to service connection for PTSD. The RO considered that the Veteran's November 2010 claim required new and material evidence. The Board agrees. In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases. However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. The Board is thus broadening the scope of the present claim regarding an acquired psychiatric disorder as it does not appear that the Veteran has been diagnosed with PTSD and there is no indication that the Veteran's current claim is different in scope than his prior claim. As such, the threshold question of whether new and material evidence has been submitted must be addressed.

The Veteran was denied service connection for rheumatoid arthritis by an August 2002 rating decision. As noted immediately above, in a June 2011 claim, the Veteran asserted entitlement to service connection for DJD, without comment as to the specific joint affected. The AOJ, in its March 2012 rating decision, captioned the Veteran's claim as entitlement to service connection for rheumatoid arthritis, now claimed as DJD, and considered that such required new and material evidence. However, the Board finds that the Veteran's claim of entitlement to service connection for DJD is a claim separate and apart from his claim of entitlement to service connection for rheumatoid arthritis, as such are two distinct disabilities. Boggs, 520 F.3d 1330 (Fed. Cir. 2008). There is no indication that the Veteran's systemic disease, his rheumatoid arthritis, is the same as DJD in some affected joints. 

Further, the AOJ, in its March 2012 rating decision, declined to reopen the Veteran's previously denied claim of entitlement to rheumatoid arthritis on the basis that new and material evidence had not been submitted. The Board finds, however, that the August 2002 rating decision that initially denied service connection for rheumatoid arthritis is not final and the issue is thus not captioned on the title page herein as an issue requiring new and material evidence. 

In this regard, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). The AOJ, at the time of the August 2002 rating decision, reported that the evidence considered included only the Veteran's service treatment records. However, review of the claims file indicates that the Veteran underwent a VA examination in June 2003, within one year of the August 2002 rating decision, during which his rheumatoid arthritis was evaluated. The June 2003 VA examination report was thus in constructive possession of VA prior to the expiration of the appellate period and required consideration. The August 2002 rating decision did not become final and the issue does not require new and material evidence. 

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, a disability manifested by blurred vision, DJD, rheumatoid arthritis, and, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran did not appeal an August 2002 RO decision that denied service connection for a nervous condition or blurred vision. 

2. Evidence received since the August 2002 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a nervous condition, now captioned as a claim of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, and a disability manifested by blurred vision.

3. There is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current type II diabetes mellitus may be attributed; or that type II diabetes was manifest to a compensable degree within one year of separation from service.

4. There is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current gout may be attributed.

5. There is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current residuals, splenectomy, may be attributed.

6. There is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current hypertension may be attributed; or that hypertension was manifest to a compensable degree within one year of separation from service.

7. There is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current pancreatitis may be attributed.

8. There is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current hepatitis C may be attributed.
CONCLUSIONS OF LAW

1. The August 2002 RO decision that that denied service connection for a nervous condition and blurred vision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.    §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015). 
 
2. The evidence received subsequent to the August 2002 RO decision is new and material; the claims of entitlement to service connection for a nervous condition, now captioned as a claim of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, and a disability manifested by blurred vision, are reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156 (2015).

3. Type II diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. Gout was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303 (2015).

5. Residuals, splenectomy, were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303 (2015).

6. Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7. Pancreatitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303 (2015).

8. Hepatitis C was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The VCAA notice requirements were satisfied by virtue of a June 2011 letter, sent to the Veteran prior to initial unfavorable decision on appeal. This letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As to the Veteran's claims of entitlement to service connection for pancreatitis and hepatitis C, he underwent a VA examination in October 2011 and the RO obtained an etiological opinion in October 2014, respectively. The Board finds that the resultant VA opinions are adequate, as such were made with review of the claims file and consideration of the Veteran's lay statements, contained a description of the history of the disabilities at issue, documented and considered the relevant medical facts and principles, and provided sufficient etiological opinions.

The Board acknowledges that the Veteran has not been afforded VA examinations with respect to his claims of entitlement to service connection for type II diabetes mellitus, gout, residuals of a splenectomy, and hypertension. However, the Board finds that VA examinations are not necessary in order to decide these claims. In McLendon v. Nicholson, 20 Vet App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. at 81. 

As discussed below, there is no evidence of the second element cited above regarding these disabilities, no evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and the Veteran does not argue otherwise. 
The claims file contains the Veteran's service treatment and personnel records, and his VA and authorized and available private treatment records, including those considered by the Social Security Administration (SSA) in connection with the Veteran's claim for disability benefits. The Veteran, in a VA Form 21-4142 Authorization and Consent to Release Information to VA, submitted in March 1996, prior to the current appellate period, identified the Detroit Receiving Hospital as a source of records related to his treatment for his spleen; however, in a March 1996 response, the hospital responded that such records were only available pursuant to a court order or subpoena. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. 38 U.S.C.A.      § 7105; 38 C.F.R. § 20.302. A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. See Bond, 659 F.3d 1362, 1367-8; Buie, 24 Vet. App. 242, 251-52.

As to the Veteran's claims of entitlement to service connection for a nervous condition and blurred vision, within one year of the RO's August 2002 rating decision, the Veteran did not express disagreement with the decision. 

In this regard, the Board notes that the notification of the August 2002 RO rating decision was mailed to the last known address of the record but was returned as undeliverable. "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)). To rebut the presumption, the appellant, in addition to asserting non receipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular. See Ashley, 2 Vet. App. at 309. If clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law. See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). Although the notification was returned as undeliverable, there was no other address of record and the Veteran has not indicated that he informed the RO of another address. Accordingly, the presumption of regularity applies and there is no evidence to rebut the presumption of regularity. 

While VA treatment records dated in the year subsequent to August 2002 are of record, and are thus constructively received by VA prior to the expiration of the appellate period, such are silent for any complaint, treatment, or diagnosis of a nervous disorder, blurred vision, or a bilateral eye disorder. See 38 U.S.C.A.            § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52. As such, the August 2002 RO rating decision became final as to these issues.

The relevant evidence of record at the time of the August 2002 RO decision included the Veteran's claim and his service treatment records. Evidence added to the record since that time includes the Veteran's claim and related statements, as well as his updated VA treatment records and his private treatment records. 

As to his nervous condition claim, the Veteran's private treatment records dated in July 2003 indicate that he was treated for depression. Also, there is an August 2011 statement wherein the Veteran asserts that his current claimed PTSD is related to his in-service treatment for hepatitis. These records serve as new and material evidence; as with VA's assistance, in the form of obtaining an etiological opinion to address the Veteran's psychiatric diagnoses of record and his in-service treatment for hepatitis, the evidence could reasonably result in substantiation of the claim of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD. Shade, 24 Vet. App. 110, 118.

As to his blurred vision claim, the Veteran was provided a VA examination in October 2011. At that time, the examiner diagnosed the Veteran with physiological large C/D size, and immature cataracts. The October 2011 VA examination report serves as new and material evidence; as with VA's assistance, in the form of obtaining an addendum opinion to address the rationale for the examiner's conclusions as to the diagnosis rendered and obtaining an addendum opinion that addresses the etiology of the Veteran's other diagnosed bilateral eye conditions, the evidence could reasonably result in substantiation of the claim of entitlement to service connection for a disability manifested by blurred vision. Shade, 24 Vet. App. 110, 118.

As the Board has determined that new and material evidence has been received as to the Veteran's claims, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claims.

Service Connection - Pertinent Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R.    § 3.303(a). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Diabetes mellitus and hypertension are "chronic diseases" listed under 38 C.F.R.    § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and hypertension, become manifest to a degree of compensable degree within one year after the date of separation from such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Also, VA has acknowledged that persons residing or working at the United States Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (Revised) (November 29, 2011). 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id., at p. 6.

Pertinent studies involved the National Academy of Sciences National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR). Based on a congressional mandate, the United States Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis used categories of potential disease "health outcomes." The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, fourteen diseases were placed into the category of limited/suggestive evidence of an association. These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

Thus, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service. Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a Veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source. As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and degree of his recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Analysis - Type II Diabetes Mellitus, Gout, Residuals of a Splenectomy, and Hypertension

VA treatment records dated in October 2014 reveal that type II diabetes mellitus, gout, and hypertension, are included in the Veteran's problem list. It does not appear that the claims file contains records related to the Veteran's splenectomy, as noted above; such records were not available from the identified private facility. However, in a March 1996 Report of Injury, the Veteran reported that in October 1982, he was removing a transmission from a car and the jack slipped and crushed his spleen and on VA examination in October 2011, the Veteran reported a 1998 splenectomy. No party argues that the Veteran does not have type II diabetes mellitus, gout, hypertension, or residuals of a splenectomy. Thus, resolving all doubt in favor of the Veteran on this issue, the Board finds that the first element of direct service connection, a current disability, is met, as to the claims of entitlement to service connection for type II diabetes mellitus, gout, residuals of a splenectomy, and hypertension.

However, the Board finds that there is no probative evidence of an in-service incurrence or aggravation of a disease or injury, as to these disabilities, and the second element of direct service connection is thus not met. The Veteran does not assert otherwise.

Without evidence of the second element of direct service connection, the Board is unable to inquire as to whether the third element of direct service connection, a nexus between the claimed in-service disease or injury and the present disability, is met. Also, the Board finds that there is no probative evidence of type II diabetes mellitus or hypertension to any degree within one year of the Veteran's separation from service such that presumptive service connection would be warranted. The Veteran does not assert otherwise.

The Veteran's service treatment records, including his November 1974 service separation medical examination report, are silent for complaint, treatment, or diagnosis of type II diabetes mellitus, gout, residuals of a splenectomy, or hypertension. The Veteran does not assert otherwise.

In a July 2010 statement, the Veteran reported that he had gout and diabetes mellitus, and that he was exposed to contaminated water while serving in Camp Lejeune, North Carolina. However, the RO sought information from the Veteran as to the precise disability which he asserted was related to exposure to contaminated water. In an April 2011 Report of Contact, the RO was able to discuss the issue with the Veteran and he asserted that his pancreatitis was the only disability on appeal which he asserted was related to exposure to contaminated water at Camp Lejeune during service.  

In a September 2011 statement, the Veteran reported that he did not know exactly when his diabetes mellitus started, offering that such was diagnosed in approximately April 2010, and that he was unsure when his gout and hypertension started. He reported that he was not in the service when he had his splenectomy.

In his May 2012 Notice of Disagreement (NOD), the Veteran's attorney at the time reported that the Veteran disagreed with the RO's denial of his claims and asserted that his disabilities should be service-connected.  

If the Veteran wishes help in developing his claim, he cannot passively wait for assistance in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). Simply put, the Veteran was notified of the requirements of service connection in his June 2011 notice letter and he was denied service connection by the March 2012 rating decision and informed that his claims as to these issues were denied on the bases that his service treatment records were silent for such disabilities and there was no evidence of type II diabetes mellitus or hypertension within the presumptive period. Such was again discussed in the October 2012 Statement of the Case (SOC) and December 2014 Supplemental SOC (SSOC). While he submitted a number of statements to VA over the course of the appeal, he did not assert that he incurred his type II diabetes mellitus, gout, residuals of a splenectomy, or hypertension during service or during the presumptive period, considering chronic diseases, or that the etiology of such disabilities is any aspect of service. He has not asserted that his post-service splenectomy was required to treat a condition of the spleen that was incurred during service. 

In conclusion, the Board finds that there is no probative evidence of an in-service incurrence or aggravation of a disease or injury to which any current type II diabetes mellitus, gout, residuals of a splenectomy, or hypertension may be attributed, and there is no probative evidence of any type II diabetes mellitus or hypertension to any degree within one year of separation from service. As discussed above, the Veteran has not offered any lay statements in support of his claim as to these elements. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis - Hepatitis C and Pancreatitis

On VA examination in October 2011, the Veteran was diagnosed with history of acute pancreatitis, by computer tomography (CT) in February 2011, without objective evidence of current acute pancreatitis on examination. A VA examiner, in October 2014, completing an etiological opinion, reported that the Veteran had hepatitis C. No party argues that the Veteran does not have pancreatitis or hepatitis C. Thus, resolving all doubt in favor of the Veteran, the Board finds that the first element of direct service connection, a current disability, is met, as to the claims of entitlement to service connection for pancreatitis and hepatitis C.

The second element of direct service connection, an in-service incurrence or aggravation of a disease or injury, as to these claims, is also met. The Veteran's service treatment records dated in May 1973 indicate that the Veteran was hospitalized and treated for viral hepatitis A while stationed in San Juan, Puerto Rico, and then medevac'd to the continental United States for convalescence treatment. His service personnel records indicate that he was stationed in Camp Lejeune from July 12, 1973, to December 16, 1973, and was thus exposed to contaminated water. 

However, there is no probative evidence, as to pancreatitis and hepatis C, of a nexus between the claimed in-service diseases or injuries and the present disabilities, and the third element of direct service connection is not met. 

As noted above, in an April 2011 Report of Contact, the Veteran asserted that his pancreatitis is related to in-service exposure to contaminated water at Camp Lejeune. In a July 2011 statement, the Veteran reported that his service treatment records demonstrated that he had hepatitis during service. In an August 2011 statement, the Veteran asserted that he found out during hospitalization while in service that he had hepatitis C. In statements dated in September 2011 and July 2012, the Veteran asserted that his hepatitis began during service, in 1973; and that he was diagnosed with pancreatitis in June 2011.

On VA examination in October 2011, the Veteran reported that he sought emergency room treatment in February 2011 for abdominal pain and was told that he was experiencing an acute episode of pancreatitis related to alcohol use. The examiner recorded the Veteran's history and physical findings, including results of a February 2011CT revealing findings consistent with pancreatitis. The Veteran was diagnosed with a history of acute pancreatitis, without objective evidence of current acute pancreatitis on examination. The examiner recited the extensive medical research as to contaminated water at Camp Lejeune. The examiner opined that the Veteran's pancreatitis or its aggravation was not related to in-service exposure to contaminated water at Camp Lejeune. He reasoned that, resultant to review of the claims file and the cited medical research and relying upon his experience and expertise, that the Veteran had an acute episode of pancreatitis in February 2011, thought to be related to alcohol and that pancreatitis is not found to be associated with chemicals found in contaminated water at Camp Lejeune. 

The Board notes that in June 2003, the Veteran presented for VA examination and reported a recent diagnosis of hepatitis C in 2000, and reported his in-service hepatitis treatment. It does not appear that the Veteran specified the type of hepatitis with which he was diagnosed during service and the examination was not conducted to answer any etiological inquiries; thus the examiner did not note that he reviewed the claims file, as he was not asked to do so. The Veteran reported that he had his ears pierced, pre-service, in 1967, and reported a history of substance abuse. The examiner diagnosed the Veteran with hepatitis C, inactive, and opined the Veteran's hepatitis C infection was likely related to his previous in-service hepatitis as well as his pre-service ear piercing, and prior sexually transmitted disease. 

In a June 2003 request, the RO asked for an addendum opinion, directing the examiner to consider the Veteran's in-service hepatitis treatment, considered equivocal by the RO at that time, and his history of intravenous drug use. It does not appear that the RO obtained such an addendum opinion until October 2014.

A VA examiner, in an October 2014 opinion, resultant to review of the Veteran's claims file, opined that the Veteran's current hepatitis C is not a continuation of the acute hepatitis A infection he had in service in 1973. He cited the Veteran's pertinent medical history, including in-service and post-service notations, and reasoned that the Veteran's in-service hepatitis A resolved, as his service separation examination in 1974 and another report of examination in 1980 were negative for hepatitis. He further reasoned that the Veteran's current hepatitis C was not found until 2000, years after service, and significantly, that hepatitis C and hepatitis A are two different diseases processes.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 2014 VA opinion is more probative than the June 2003 VA opinion. First, the June 2003 examiner did not offer a rationale for his opinion that the Veteran's hepatitis C infection was likely related, at least in part, to his previous in-service hepatitis. Further, and most significantly, the examiner did not have access to the Veteran's in-service treatment records and thus did not have the opportunity to consider the specific type of hepatitis with which the Veteran was diagnosed during service. The October 2014 VA examiner reviewed the claims file and discussed both the Veteran's in-service hepatitis A and his post-service hepatitis C and discussed that they were two separate disease processes. 

The Board has considered that the Veteran has offered lay statements that his hepatitis C is related to his in-service hepatitis A, or that his "hepatitis" began during service, and that his pancreatitis is related to his in-service exposure to contaminated water in Camp Lejeune. However, the Board finds that the Veteran is not competent to opine as to the relationship between these current disabilities and his service. There is no evidence that the Veteran has specific knowledge or skill in diseases such as pancreatitis and hepatitis C. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Kahana, 24 Vet. App. 428. 

In conclusion, the Board finds that there is no probative evidence of a nexus between the claimed in-service diseases or injuries and the present disabilities, related to the Veteran's hepatitis C or pancreatitis. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990).




















							(Continued on the next page)

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, claimed as PTSD, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a disability manifested by blurred vision is reopened, and to that extent only, the appeal is granted.

Service connection for type II diabetes mellitus is denied.

Service connection for gout is denied.

Service connection for residuals, splenectomy, is denied.

Service connection for hypertension, claimed as high blood pressure, is denied.

Service connection for pancreatitis, to include as secondary to exposure to CLCW, is denied.

Service connection for hepatitis C is denied.


REMAND

The Veteran has not offered any lay statements as to the etiology of his claimed disability manifested by blurred vision. The Board has reviewed his service treatment records and found that in July 1973, he complained of headaches with occasional blurry vision after recent discharge from the hospital for hepatitis. Private treatment records dated in September 1997 indicate that the Veteran complained of blurry vision and was diagnosed with Meibomian gland dysfunction. During a private evaluation for his SSA claim, the examiner noted that the Veteran had blurred vision, since a closed-head injury in 1995. His VA treatment records dated in July 2010 indicate that the Veteran complained of blurry vision at a distance, and that such was a gradual change; and that he was diagnosed with: physiological asymmetric cupping, unchanged; mild blepharitis, bilateral; Meibomian gland dysfunction, asymptomatic, bilateral; immature cataracts, bilateral; and uncorrected hyperopia, astigmatism, and presbyopia, bilateral. VA treatment records dated in May 2014 indicate that the Veteran was diagnosed with glaucoma suspect, bilateral, interferon retinopathy, bilateral, and posterior vitreous detachment, right eye. In statements made in August 2011, in support of the Veteran's claim for service connection for PTSD, he asserted that in 1995, he was beaten and robbed. In a September 2011 statement, the Veteran denied in-service eye treatment.

On VA examination in October 2011, the Veteran was diagnosed with physiological large C/D size, and immature cataracts. The examiner opined that the Veteran's physiological large C/D size was present at birth and not affected by treatment during service, and that his immature cataracts were age appropriate and thus not caused by time or treatment during service. As the examiner did not offer rationales for his etiological opinions and there remains inquires as to aggravation and refractive errors, as well as the other eye disorders with which the Veteran has been diagnosed; on remand, the AOJ should obtain an adequate addendum opinion. 

The Veteran has offered lay statements as to the etiology of his claimed PTSD, captioned to include any acquired psychiatric disorder. His service treatment records are silent for any complaint, treatment, or diagnosis of PTSD or an acquired psychiatric disorder. His service treatment records dated in May 1973 indicate that the Veteran was hospitalized and treated for viral hepatitis A in San Juan, Puerto Rico, and medevac'd to the continental United States for convalescent treatment. VA treatment records dated in March 1996 indicate that he was anxious. Private treatment records dated in January 2000 indicate that the Veteran reported a two-month history of psychiatric care. Additional private treatment records dated in January 2000 indicate that the Veteran reported that he had been treated for the VA for four or five months, for depression. He was diagnosed with major depression with psychotic features. During SSA psychiatric evaluation in February 2000, the Veteran was diagnosed with affective and personality disorders. Private treatment records dated in July 2003 indicate that the Veteran reported a history of PTSD. 

In an August 2011 statement, the Veteran asserted that his claimed PTSD was related to his in-service experience with symptoms leading to his hospitalization and diagnosis with viral hepatitis A. In another August 2011 statement, he asserted that his PTSD was related to his post-service 1995 incident wherein he was beaten and robbed. In September 2011 and July 2012 statements, the Veteran asserted that his PTSD started when he "got sick" during service. 

The Veteran has not yet been afforded a VA examination to determine the etiology of any acquired psychiatric disorder found present or present during the appellate period. On remand, the AOJ should provide the Veteran such.

The Veteran has offered lay statements as to his rheumatoid arthritis and DJD. Service treatment records dated in September 1972 indicate that he complained of back pain and was diagnosed with strain. In September 1973, he complained of back pain and was diagnosed with spasms. In October 1973, he complained of pain in the ball of his right foot, without fracture. In April 1974, he complained of back pain. 

During VA treatment in October 1999, the Veteran complained of left hip and bilateral knee pain and presented for X-ray examination with unremarkable bilateral knees and bilateral hips with suggestion of early and minimal degenerative changes. 
Private treatment records dated in January 2000 indicate that the Veteran complained of right hip pain and reported that he was diagnosed with arthritis, and complained of bilateral leg pains, for eight months. He reported a head injury four years prior. In May 2001, during private treatment, the Veteran reported a left knee injury, X-ray examination was normal. During private treatment in February 2002, the Veteran underwent magnetic resonance imaging (MRI) revealing supraspinatus thinning of the left shoulder, and X-ray examination was silent for significant arthritis. VA treatment records dated in April 2003 indicate that the Veteran complained of right hand pain for six to seven months, and X-ray examination revealed swelling and marked narrowing. He was diagnosed with monarticular arthritis. VA treatment records dated in May 2003 reveal that the Veteran complained of polyarthralgia, symmetric, temporomandibular joint dysfunction (TMJ), elbows, hands, and feet, and was diagnosed with rheumatoid arthritis. VA treatment records dated in March 2012 indicate that the Veteran underwent physical therapy for osteoarthritis and reported that a back brace relieved his back pain.

On VA examination in June 2003, the Veteran reported rheumatoid arthritis in all joints, especially the hands and knees. He was diagnosed with rheumatoid arthritis. In a June 2003 statement, the Veteran reported that he had rheumatoid arthritis. He reported that the bone in his finger was "just about gone or gone." Private treatment records dated in July 2003 indicate that the Veteran reported a history of rheumatoid arthritis since 2002, and had pain in his left leg, knees, hand, and left shoulder. In June 2010, during VA treatment, he complained of a neck and back pain. VA treatment records dated in June 2013 indicate that the Veteran was treated for right hip pain with osteoarthritis, without injury.

In an August 2011 statement, the Veteran reported that he had been treated for arthritis of multiple joints within the one year presumptive period. In a September 2011 statement, the Veteran denied in-service DJD treatment. On remand, the AOJ should afford the VA examination to determine the etiology of both his rheumatoid arthritis and his DJD, and specifically determine which joints are arthritic, resultant to DJD. 

The Board notes that the most recent VA treatment records are dated in December 2014. The Veteran filed an incomplete November 2010 VA Form 21-4142, Authorization and Consent to Release Information to the VA, for Henry Ford Hospital, writing that he did not remember the dates of treatment. In a prior authorization form, dated in June 2003, he identified Henry Ford Hospital as a source of records related to a 1995 incident wherein he was hit with a hammer. Further, while there are miscellaneous private treatment records associated with the Veteran's SSA records, as well as private treatment records dated in the mid-1970's reflecting foot surgeries, the only authorization received from the Veteran as to his relevant private treatment records dated after his June 2003 authorizations is the incomplete authorization form for Henry Ford Hospital, as discussed above. On remand, the AOJ should obtain and associate with the Veteran's claims file his updated VA treatment records and provide the Veteran a final opportunity to supplement the record with any relevant private treatment records, as to his claims of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, a disability manifested by blurred vision, rheumatoid arthritis, and DJD. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Detroit, Michigan, dated from December 2014 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. 

2. Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant private treatment records as to his acquired psychiatric disorder, claimed as PTSD, disability manifested by blurred vision, rheumatoid arthritis, and DJD. Advise the Veteran that he may submit his private treatment records if he so chooses. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, schedule the Veteran for a VA examination to determine the etiology of any disability manifested by blurred vision. All indicated tests and studies should be performed.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disability manifested by blurred vision, beyond that of any refractive error, and including, but not limited to, physiological asymmetric cupping, unchanged; mild blepharitis, bilateral; Meibomian gland dysfunction, asymptomatic, bilateral; immature cataracts, bilateral, glaucoma suspect, bilateral, interferon retinopathy, bilateral, posterior vitreous detachment, right eye, and physiological large c/d size, or any other eye disorder found on examination or of record during the appeal, was/were incurred in or aggravated by service, specifically considering the Veteran's July 1973 complaint of occasional headaches after treatment for viral hepatitis A, with blurry vision, as well as his reports of a post-service 1995 head injury resultant to being beaten.

(b) For any disability manifested by blurred vision, 
beyond that of any refractive error, and including, but not limited to, physiological asymmetric cupping, unchanged; mild blepharitis, bilateral; Meibomian gland dysfunction, asymptomatic, bilateral; immature cataracts, bilateral, glaucoma suspect, bilateral, interferon retinopathy, bilateral, posterior vitreous detachment, right eye, and physiological large c/d size, or any other eye disorder found on examination or of record during the appeal, that are considered congenital diseases, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such was aggravated by service, specifically considering the Veteran's July 1973 complaint of occasional headaches after treatment for viral hepatitis A, with blurry vision.

(c) For any disability manifested by blurred vision, 
beyond that of any refractive error, and including, but not limited to, physiological asymmetric cupping, unchanged; mild blepharitis, bilateral; Meibomian gland dysfunction, asymptomatic, bilateral; immature cataracts, bilateral, glaucoma suspect, bilateral, interferon retinopathy, bilateral, posterior vitreous detachment, right eye, and physiological large c/d size, or any other eye disorder found on examination or of record during the appeal, that are considered congenital defects, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that there was additional disability due to disease or injury superimposed upon such defect during service, specifically considering the Veteran's July 1973 complaint of occasional headaches after treatment for viral hepatitis A, with blurry vision.

(d) For any refractive error, including, but not limited to, hyperopia, astigmatism, and presbyopia, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's refractive error(s), claimed as blurred vision, was/were subject to, or aggravated by, a superimposed disease or injury during service, specifically considering the Veteran's July 1973 complaint of occasional headaches after treatment for viral hepatitis A, with blurry vision.
4. Then, schedule the Veteran for a VA examination to determine the etiology of rheumatoid arthritis and DJD. All indicated tests and studies should be performed. Specifically, any diagnosis of arthritis in any joint claimed should be supported by X-ray examination. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that rheumatoid arthritis and/or DJD of any joint claimed was/were incurred in or aggravated by service, specifically considering the Veteran's in-service September 1972 complaint of back pain, his September 1973 complaint of back pain, his October 1973 complaint of pain in the ball of his right foot, and his April 1974 complaint of back pain, as well as any lay statements offered by the Veteran on VA examination as to any aspect of service that caused or aggravated his rheumatoid arthritis and/or DJD. 

(b) For any rheumatoid arthritis and/or DJD of any joint claimed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that rheumatoid arthritis and/or DJD of any joint claimed was/were manifest to a compensable degree within one year of separation from service in December 1974, thus, by December 1975. 

5. Then, schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder found present on examination or of record during the appeal, including claimed PTSD. All indicated tests and studies should be performed. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder, including claimed PTSD, including, but not limited to anxiety, major depression with psychotic features, and affective disorders was/were incurred in or aggravated by service, specifically considering the Veteran's in-service May 1973 symptoms leading to hospitalization for viral hepatitis A and medivac to the continental United States for convalescent treatment, as well as his reports of a post-service 1995 incident wherein he was beaten and robbed.

(b) For any psychosis diagnosed or of record during the appeal, (the Board will determine the applicability of any regulations regarding presumptive service connection of certain disabilities), the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any psychosis was manifest to a compensable degree within one year of separation from service in December 1974, thus, by December 1975. 

(c) For any congenital/developmental defect, including, but not limited to a personality disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric congenital defect, including, but not limited to a personality disorder, was subject to, or aggravated by, a superimposed disease or injury during service, considering the Veteran's in-service May 1973 symptoms leading to hospitalization for viral hepatitis A and medivac to the continental United States for convalescent treatment. 
The claims file, including a complete copy of this remand, must be made available to the examiners for review of the pertinent medical and other history. It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Then, readjudicate the Veteran's claims in light of the additional evidence. If his claims are not granted to his satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


